 

 

 

Case 18-11801-LSS Doc 781 Filed 11/07/18 Page 1 of 1

lBM CORPORAT|ON
275 Viger East
Montreal, Quebec, H2X 3R7 ;
Canada g § § § n
514-964-0694

Fax 845-491-5032 20|8 NOV ~7 AH ll= 27

mjdube@ca.ibm.com

 

November 05, 2018 U.

-"l

4 c,

ii1

L _ ?\`;“-1
3. * §%HRL,?PTC`:"' :`(] R"§
§§ l '~ ‘;>7 ’ ~¢"'5`

UN|TED STATES BANKRUPTCY COURT
District of De|aware

RE: National Stores, lnc. CHAPTER 11
CASE# 18-11802

NOTM CF APPEARANCE

PLEASE TAKE NCT|CE that |nternational Business Machines Credit LLC (|CC), a
creditor and party-in-interest herein, hereby appears in the chapter 11 case, and
requests that, pursuant to Rule 2002 of the Bankruptcy Ru|es, copies of all notices,
motions, applications, petitions, pleadings, and orders be duly served on the
undersigned at the address herein below noted and be directed to the attention of:

ATTN: Marie-Josee Dube
lBM Corporation
275 Viger East
Montreal, Quebec H2X 3R7
Canada

lNTERNATlONAL BUS|NESS MACH|NES CORPORAT|ON

BY: /s/ Marie-Josee Dube
Marie-Josee Dube
lBM Corporation

TO: Clerk of the Court
US Bankruptcy Court
District of De|aware
824 N. Market Street, 3rd Floor
Wilmington, DE 19801

 

